DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the Applicant’s Amendment filed November 12, 2020.  Claims 1-3 and 6-7 are pending in this case.  Claims 5 and 8-12 were previously canceled.  Claim 1 is currently amended. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2020, has been entered.
 Response to Arguments
Applicant’s arguments, see REMARKS, filed September 18, 2020, with respect to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejection of claim 1, as currently amended, have been fully considered and are persuasive.  The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejection of claim 1, as currently amended, has been withdrawn. 
Applicant’s arguments, see REMARKS, filed September 18, 2020, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claim 1, as currently amended, have been fully considered and are persuasive.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claim 1, as currently amended, has been withdrawn. 
Applicant's further arguments filed September 18, 2020, have been fully considered but they are not persuasive. 
Applicant argues, regarding claims 1-3 and 6-7, as currently amended, that the claim recites statutory subject matter.
Examiner respectfully disagrees.
The claims, as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Applicant argues, regarding claim 1, as currently amended, that nothing in the cited references teaches, discloses or suggests a mobile device that populates payment information into a check image template and then encodes the image within a 2d barcode that is supplied back to a transaction terminal as an authorization to use the payment information encoded in the check image template of the provided 2d barcode.
Examiner respectfully disagrees.
Onozu teaches receiving, by the transaction software , a two-dimensional (2d) barcode as a reply message that was generated by the mobile device as an authorization from the customer to process the check image with the payment information as a payment provided by the customer for the items of the transaction at the transaction terminal, the 2D barcode includes the payment information and is received by the transaction terminal from the mobile communication device, obtaining the authorization based on receipt of the 2D barcode from the mobile communication device, wherein the authorization is to complete the transaction (col 10 ln 46-61, col 9 ln 50-col 10 ln 35 FIG. 4 is a descriptive view of the transfer processing of the settlement request information by the two-dimensional barcode from the POS register terminal to the cell phone in the present invention. In FIG. 4, the operator of the POS register terminal 10 reads out the barcode of a good that the user holding the cell phone 20 is purchasing through the scanner unit 16. Upon the completion of read, he presses down 
Starrs teaches obtaining the check image with the payment information based on the request for payment message. (fig 8 and 11, par 30-31 “electronic template 804 in the form of a conventional paper check as shown in FIG. 8”, 58-59)
Onozu does not specifically teach creating a barcode containing the check image.
Tabesh however, does teach using a barcode as storage media for a compressed image. (par 12 “2D barcode containing, for example, an encoded picture of the card's owner and additional information such as a signature, fingerprint, additional biometric data or additional textual information.”).
It would be obvious to one of ordinary skill in the art to combine Onozu, Humble, Starrs, and Tabesh to compress the image of a prepopulated check with payment information in order to obtain greater transaction security.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1-3 and 6-7 –
Claims 1-3 and 6-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-4 and 6-7 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite determining purchase information. Specifically, the claims recite determining purchase information as well as customer information from a customer’s profile during checkout, providing the customer with a request for payment, the customer providing a confirmation or authorization, and sending it to the merchant, which is an abstract idea. The claims recite “identifying . . . the items selected by the customer for purchase during the transaction,” “determining . . . a required payment amount for the items for the transaction,” “obtaining . . . identification information from the customer by . . . reading a loyalty card provided by the customer during the transaction,” “creating and prepopulating . . . a check . . . payment amount”, sending . . . a request for payment . . using contact information in the customer profile”, and “receiving . . . a reply message . . . obtaining authorization from the reply message to complete the transaction, and performing . . . funds transfer . . . by using the payment information . . . as payment for the items of the transaction . . .”.   This is a method of organizing human activity because it describes a process performed by a merchant and a customer to carry out a transaction, namely a customer receiving a request for payment including a check, the customer reviewing the check and authorizing it, such as by signing it, and providing it back to the merchant, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims describe a commercial transaction that involves making a payment request, checking whether a condition has been satisfied, and transferring the (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as a transaction terminal, card reader, a 2D barcode, a mobile communication device, and electronic funds transfer, merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, these additional elements perform the steps or functions of identifying items selected by the customers for purchase during the transaction, determining a required payment amount, obtaining identification information from the customer by reading a loyalty card, obtaining contact information and payment information from a customer profile associated with the identification information, creating a check image, sending a request for payment, receiving a reply message as payment, obtaining authorization from the reply message to complete the transaction, and performing a funds transfer.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Additionally, the additional elements of sending and receiving the request, do not improve the functioning of the computer as they represent mere performance of a mathematical operation by a computer. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a transaction terminal, card reader, a barcode, electronic funds transfer, and a mobile communication device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of determining purchase information as well as customer information from a customer’s profile during checkout, providing the customer with a request for payment, the customer providing a confirmation or authorization, and sending it to the merchant. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions of identifying items selected by the customers for purchase during the 
Dependent claims 2-4 and 6-7 further describe the abstract idea of requesting and making a payment. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claim 1 –
Claim 1 recites “the method comprising: providing executable instructions for transaction software to a processor of the transaction terminal causing the processor to perform operations comprising: presenting . . . obtaining . . . obtaining . . .  obtaining . . . identifying . . . determining . . . obtaining . . . creating and prepopulating . . . sending . . . receiving . . . obtaining . . . performing . . .” and “providing executable instructions for payment software to a mobile processor of the mobile communication device causing the mobile processor to perform second operations comprising: receiving . . . obtaining . . . displaying . . . obtaining . . . creating . . . sending . . . .” The claim recites that the method comprises only two steps, “providing executable instructions for transaction software to a processor of the transaction terminal causing the processor” and “providing executable instructions for payment software to a mobile processor of the mobile communication device.” However, the claim also recites the instructions causing the processor of the transaction terminal to perform certain operations, and causing the mobile processor to perform certain operations. This renders the claim indefinite, because it is unclear whether the claimed method includes the operations that the instructions cause the processors to perform, or whether the method is limited to the two steps of providing the instructions to the processors.
For this reason, independent claim 1 and its dependent claims 2-3, and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Onozu (US 7,159,770) in view of Humble (US 4,964,053) and further in view of Starrs (US 2007/0288380), and Tabesh et al (US 2004/0114822).
Regarding claim 1 –
Onozu teaches a method of operating a transaction terminal and a mobile communication device to complete a transaction (col 2 ln 28-31, col 7 ln 65-67), involving items selected for purchase from a business by a customer, the method comprising:
providing executable instructions for transaction software to a processor of the transaction terminal causing the processor to perform operations comprising:
identifying the items selected by the customer for purchase during the transaction, wherein identifying includes obtaining item information at the transaction terminal from a barcode reader that reads an item identifier from the items; (col 9 ln 50 – col 10 ln 35)
determining a required payment amount for the items for the transaction; (col 8 ln 48-64, col 9 ln 50 – col 10 ln 35)
sending a request for payment message (col 8 ln 41-55, col 9 ln 42-51),
receiving a two-dimensional (2d) barcode as a reply message from the mobile device; (col 10 ln 46-61, col 9 ln 50-col 10 ln 35) and 

performing an electronic funds transfer by using the payment information represented in the check image having the payment information as the payment for the items of the transaction. (col 10 ln 46-61, col 9 ln 50-col 10 ln 35) 
providing executable instructions for payment software to a mobile processor of the mobile communication device causing the mobile processor to perform second operations comprising:
receiving the request for payment message from the transaction terminal; (col 8 ln 41-55, col 9 ln 42-51),
creating the 2d barcode comprising the check image template having the payment information populated within the check image; (col 10 ln 46-61, col 9 ln 50-col 10 ln 35) and
sending the reply message comprising the 2d barcode to the transaction terminal as the authorization. (col 10 ln 46-61, col 9 ln 50-col 10 ln 35)
Onozu does not specifically teach a scale that weighs particular items that are produce items.
Humble teaches a scale that weighs particular items that are produce items. (col 5 ln 20-6:39).
Onozu does not specifically teach a touchscreen display.
Humble teaches a touchscreen display (col 2 ln 40-49, col 3 ln 53-col 4 ln 23, col 5 ln 15-36)
Onozu does not specifically teach a customer selecting a submit button.
Humble teaches a customer selecting a submit button. (col 5 ln 20-35)
It would be obvious to one of ordinary skill in the art to combine Onozu and Humble in order to obtain greater flexibility and user-friendliness in shopping.
Onozu does not specifically teach presenting transaction screen on a touchscreen display of the transaction terminal for a transaction of the customer being performed at the transaction terminal 
Starrs teaches presenting transaction screen on a touchscreen display of the transaction terminal for a transaction of the customer being performed at the transaction terminal wherein presenting further includes displaying the transaction screens for guiding the customer through the transaction. (abs, par 5, 23-24, 29).
Onozu in view of Humble does not specifically teach obtaining identification information provided by the customer through an input device of the transaction terminal; obtaining a profile associated with the customer based on the identification information; and obtaining contact information based on the profile.
Starrs teaches obtaining identification information provided by the customer through an input device of the transaction terminal; (fig 8 and 11, par 30-31, 58-59)
obtaining a profile associated with the customer based on the identification information; (fig 8 and 11, par 30-31, 58-59) and
obtaining contact information based on the profile. (fig 8 and 11, par 30-31, 58-59)
Onozu does not specifically teach obtaining payment information comprising: bank account information and bank routing number information from the profile.
Starrs teaches obtaining payment information comprising: bank account information and bank routing number information from the profile. (fig 8 and 11, par 30-31, 58-59)
Onozu does not specifically teach providing access to the check image with the payment information to a mobile communication device of the customer by using the contact information in the customer profile and obtaining from the contact information an address or identifier for the mobile communication device operated by the customer.
Starrs teaches providing access to the check image with the payment information to a mobile communication device of the customer by using the contact information in the customer profile and obtaining from the contact information an address or identifier for the mobile communication device operated by the customer. (par 21, 30-31 and figs. 8, 11)
Onozu does not specifically teach creating and prepopulating a check image with the bank account information, the bank routing number information, a date, a check number, a payee name associated with the transaction terminal, a payor name for the customer, and the required payment amount by using a check image template and populating the check image template with the bank account information, the bank routing number information, the data, the check number, the payee name, and the payor name.
Starrs teaches teach creating and prepopulating a check image with the bank account information, the bank routing number information, a date, a check number generated by the transaction software, a payee name associated with the transaction terminal, a payor name for the customer, and the required payment amount by using a check image template and populating the check image template with the bank account information, the bank routing number information, the data, the check number, the payee name, and the payor name. (par 21, 30-31 and figs. 8, 11, 15)
Onozu does not specifically teach obtaining the check image with the payment information based on the request for payment message.
Starrs teaches obtaining the check image with the payment information based on the request for payment message. (fig 8 and 11, , par 30-31, 58-59)
Onozu does not specifically teach displaying a screen comprising the check image with the payment information to the customer on the mobile communication device.
Starrs teaches displaying a screen comprising the check image with the payment information to the customer on the mobile communication device. (fig 8 and 11, , par 30-31, 58-59)
Onozu does not specifically teach obtaining the authorization from the customer.
Starrs teaches obtaining the authorization from the customer. (par 7, cl 9)
It would be obvious to one of ordinary skill in the art to combine Onozu and Humble, with Starrs in order to achieve a more user-friendly and secure transaction method.
Onozu does not specifically teach creating a barcode containing the check image.
Tabesh however, does teach using a barcode as storage media for a compressed image. (par 12).
It would be obvious to one of ordinary skill in the art to combine Onozu, Humble, Starrs, and Tabesh to compress the image of a prepopulated check with payment information in order to obtain greater transaction security.
Regarding claim 2 –
Onozu teaches sending the transaction in the form of a 2D barcode. (col 9 ln 50-col 10 ln 35, col 10 ln 46-61).
Starrs teaches sending the transaction and payment information with a request for the electronic funds transfer to a financial institution of the business by the transaction terminal (par 6-8, 21, 23, 33, 56, 62).
Regarding claim 3 –
Starrs teaches that creating comprises obtaining a check image template including fields and populating the fields with the payment information.  (par 21, 30-31 and figs. 8, 11)
Regarding claim 6 –
Starrs teaches wherein the request for payment message contains the check image and the payment information. (figs. 8 and 11, par 21, 30-31)
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Onozu (US 7,159,770) in view of Humble (US 4,964,053), Starrs (US 2007/0288380), and Tabesh et al (US 2004/0114822) and further in view of Andrews et al (US 2002/0103756).
Onozu, Humble, Starrs, and Tabesh teach as above.
Regarding claim 7 –
Andrews teaches that the request for payment message contains a link to the check image and the payment information. (par 27)
It would be obvious to one of ordinary skill in the art to combine Onozu, Humble,  Starrs, and Tabesh with Andrews in order to achieve a more user-friendly transaction method.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Labrou et al (US 7,784,684) disclose a wireless computer wallet for physical point of sale (POS) transaction.
Sanjiv (US 2008/0140579) teaches a payment system for travelers and other checks and a debit cum credit card.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached on 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685